PER CURIAM.
We affirm the final judgment. Appellants seek a new trial on the ground that the trial court erred in giving a jury instruction based on Via v. Tillinghast, 153 So.2d 59 (Fla. 3d DCA 1963). We conclude that the issue has not been preserved for review because the argument asserted here was not presented to the trial court. We further note, in any event, that the instruction based on Via should not have been given for the reasons articulated in Gordon’s Tractor Service, Inc. v. Bilello, 336 So.2d 1208 (Fla. 2d DCA 1976).
STONE, POLEN, and GROSS, JJ., concur.